6 N.Y.2d 842 (1959)
In the Matter of National Bureau of Casualty Underwriters, its Members, Individually and as an Association, and its New York Subscribers for Automobile Liability Insurance, Respondents,
v.
Superintendent of Insurance of the State of New York, Appellant.
In the Matter of Mutual Insurance Rating Bureau, its Members, Individually and as an Association, and its New York Subscribers for Automobile Liability Insurance, Respondents,
v.
Superintendent of Insurance of the State of New York, Appellant.
Court of Appeals of the State of New York.
Submitted May 18, 1959.
Decided May 28, 1959.
Watters & Donovan, and Cleary, Gottlieb, Friendly & Hamilton, for motion.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz of counsel), opposed.
Motion granted, order of the Appellate Division reversed, and the proceedings remitted to Special Term with directions to dismiss the petitions upon the ground that the issues are moot. (See Wilmerding v. O'Dwyer, 297 N.Y. 664.)